 

(FILED: SULLIVAN < Page 1 Of@fkx No. £2019-1876
NYSCEF DOC. NO. 2 . . . RECEIVED NYSCEF: 09/12/2019

SUPREME COURT OF THE STATE OF NEW YORK
’ SULLIVAN COUNTY .

 

ROBERTA REARDON, Commissioner of Labor of the

State of New York, , | |. VERIFIED COMPLAINT

Index No. |. £2019-1876

. Plaintiff,
-against-

FIRST NATIONAL INSURANCE COMPANY OF
AMERICA, SAFECO INSURANCE COMPANY OF

. AMERICA, SAFECO NATIONAL INSURANCE
COMPANY, and LIBERTY MUTUAL INSURANCE.
COMPANY, ,

i
t
1
J
'
!
'
'
1
!
i
'
i}
1
‘
4
t
'
i
!
'
!
J
'
!
i}
'
4
1
t
'
i
'
i
}

’ Defendants.

 

The plaintiff herein, by her attomey, LETITIA JAMES, Attorney General of the State of the New
York, as and for her complaint against the above-named defendants, respectfully alleges as follows:
"PRELIMINARY STATEMENT

1. This action is brought pursuant to State Finance Law § 137 and Labor Law §§ 220(7) and
(8), and 220-g for the payment of a bond secured to guarantee prompt payment for underpaid prevailing
wages and supplements, with interest to be paid to workers of VMK. Corp. (“VMK”), payable to
ROBERTA REARDON, Commissioner of Labor of the State of New York (“the Commissioner”).

2. The underpaid prevailing wages and supplements originally amounted to $809,332.85.

3. The interest amounts to $1,671,856.49 and the civil penalty amounts to.$620,927.33.'

4,. Original jurisdiction and venue in the Supreme Court, Sullivan County, is based upon
§ 137(4) (a) of the New York State Finance Law and § 501 of the New York Civil Practice Law and Rules,

in that the underlying contract provides that venue shall be in the county where the contract was to be

 

‘These amounts are calculated to 9/1/19.

 

|FILED IN SULLIVAN COUNTY CLERKS OFFICE 9/42/2019

 
Case 7:19-cyv-09542 Document 1-2 Filed 10/16/19 Page 2o0
(FILED: SULLIVAN COUNTY CLERK 09/12/2019 03:56 PM) J hniPex No, 22019-1876

NYSCEF DOC. NO. 2 - RECEIVED NYSCEF: 09/12/2019

performed and that the work and labor on the contract was performed in Sullivan County, in Fallsburg,
New York, | | |
| PARTIES

Se Plaintiff the Commissioner, is the Commissioner of Labor of the State of New York,
Plaintiff maintains an office for business at the State Office Building Campus, Building 12, Albany, New
York 12240, - |

6. Upon information and belief, and at all times hereinafter mentioned the defendant, FIRST
NATIONAL INSURANCE COMPANY OF AMERICA (“FIRST NATIONAL"), is a corporation,
domiciled in New Hampshire, licensed to do business in New York State, and maintains its corporate
offices at 175 Berkeley Street, Boston, MA 021 16.

7. " Upon information and belief, and at all times hereinafter mentioned the defendant,
SAFECO INSURANCE COMPANY OF AMERICA (“SAFECO”), is a corporation, domiciled i in New |
Hampshire, licensed to do business in New York State, and maintains its corporate offices at 175 Berkeley
Street, Boston, MA 02116. | |

8. Upon information and belief and at all times hereinafter mentioned the defendant,
LIBERTY MUTUAL INSURANCE COMPANY (“LIBERTY”), is a corporation, domiciled in
Washington, licensed to do business in New York State, and maintains its corporate offices at Safeco
Plaza, 1001 4% Avenue, Suite 1700, Seattle, WA 98134,

9. Upon information and belief, FIRST NATIONAL INSURANCE COMPANY OF
AMERICA, SAFECO INSURANCE COMPANY OF AMERICA, and SAFECO NATIONAL
INSURANCE COMPANY, are wholly-owned subsidiaries of ‘LIBERTY MUTUAL INSURANCE

COMPANY.

2 of 7
Case 7:19-cv- Page 3
FILED: SULLIVAN COUNTY CLERK 09/12 2019 03:56 P ge 3 ob fPex no. 22019-1876

NYSCEF Doc. NO. 2° RECEIVED NYSCEF: 09/12/2019

10. . Hereinafter, FIRST NATIONAL INSURANCE COMPANY OF AMERICA, SAFECO
INSURANCE COMPANY OF “AMERICA, SAFECO NATIONAL INSURANCE COMPANY, and
LIBERTY MUTUAL INSURANCE COMPANY, shall be céllectively referred to as “INSURERS.”

‘11. INSURERS issued a labor and material payment bond on April 29, 2005, guaranteeing
payment to all persons furnishing labor and materials on behalf of VMK, in connection with a New York
State public work project at the New York State Sullivan Correctional Facility under Bond Number

6334836, | | |
RELEVANT STATUTORY PROVISIONS

‘12. Section 17 of Article 1 of the New York State Constitution, as implemented by Labor Law
§ 220(3), mandates the payment of prevailing wages and supplements to workers employed on a public
work project (“the prevailing wage law”). |

13, State Finance Law § 137 provides that public improvement projects performed for the State
of New York be secured by a. bond to guarantee prompt payment to every person who has furnished labor

and materials.

14, - Under State Finance Law § 137(3). and (5)(b), any laborer who has not been paid in full
‘within ninety days of the. last date that labor was performed may sue on the payment bond for the amount
due in wages and benefits ; as well as any amount due pursuant to the Labor Law.

15. The State Finance law further provides that “any person authorized to collect such
payments shall have the right to sue on the payment bond in his own name” for moneys due persons.
furnishing labor. State Finance Law § 137(5)(b).

16. The Commissioner as fiscal officer (Labor Law §§ 220(5) (c) and 220-g) is authorized, to

direct payment of wages and supplements, including interest and civil penalties, collect payment, and

-3 0f 7
Case 7:19-cy-095 Page 4 of 29
FILED: SULLIVAN COUNTY CLERK 09/12 /2019 03:56 PM INDEX NO. £2019-1876

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 09/12/2019

enter judgments on behalf of laborers who have not been paid prevailing wages and supplements in
accordance with Article 8 of the Labor Law. Labor Law § 220(7) and (8).

17. Under Labor Law § 220-g and State Finance Law § 137(4)(b), the Commissioner may
bring an action “within one year of the date of the last alleged underpayment, or within one year of the
date of the filing of an order by the Commissioner or other fiscal officer determining a wage or supplement

underpayment.” Labor Law § 220-g.

FACTS
° 18. Onor about June 2, 2005, the New York State Office of General Services (“OGS”) entered
into a written agreement with VMK, whereby VMK. was to perform roofing replacement work, at the New
York State Sullivan Correctional Facility in Sullivan County, New York under Project No, 42663C.:
7 19. In accordance with State Finance Law § 137, SAFECO and FIRST NATIONAL issued a -
. labor and material payment bond guaranitecing payment to all persons furnishing labor and materials on
behalf of VMK in connection with the OGS contract, Bond Number 6334836. |
20. The Bond was issued on April 29, 2005. The Bond is annexed hereto as Exhibit “A.”
21. After the VMK began work on the project, the Commissioner began investigating
underpayments of wages on this project, and several other projects that VMK was performing in other
’ locations within New York State. |
22. - On August 14, 20 17, the Commissioner conducted a hearing under Article 8 of the Labor
Law, §§ 220 et seq., regarding VMK’s failure to pay the prevailing rate of wages or | provide the
supplements prevailing in the locality to certain identified laborers employed by VMK, and the amount .

of this underpayment.

~,

4-of 7
Page 50
(FILED: SULLIVAN. COUNTY ‘CLERK See OTe 03:56 PM g bABex No. E2019-1876 —

NYSCEF boc. NO. 2 . RECEIVED NYSCEF: 09/12/2019

23, On September 12, 2018, the hearing officer issued a Report and Recommendation to the
Commissioner, finding that VMK underpaid wages and supplements due to the identified employees in
the amount of $66,91 8.21 , owed interest on the total underpayment in the amount of 16% per annum from
the date of underpayment to the date of payment, and owed a civil penalty in the amount of 25% of the

. underpayment and interest due, The hearing officer found that VMK, was responsible for the
underpayment, interest, and civil penalty due. The Report and Recommendation i is annexed hereto as
> Exhibit “B.” |
| 24. On September 17, 2018, the Commissioner issued a Determination and Order confirming
the hearing officer’s findings. The Determination and Order is annexed hereto as Exhibit “C.”
~ 25. On September 25, 2018, the Commissioner issued a Notice of Filing to VMK. The Notice
of Filing is annexed hereto as Exhibit “D.”

26. OnSeptember 1, 2019, the total amount due was calculated to be $3,101,486.67. This total
included the original underpayment amount of $809,332.85, interest as set forth in Labor Law § 220(8)
calculated to that date in the amount of $1,671,856.49, and the civil penalty calculated to $620,297.33,

27. Although duly demanded by the Commissioner, VMK. has not paid the sum of
| $3, 101 486. 67, or any part thereof. |

28. On or before May 15, 2019, the INSURERS were notified by the Office of the Attorney —
General, as attorney for the Commissioner, of their obligations under the Bond in accordance with State

" Finance Law § 137 and Labor Law § 220-g.._ |
29. SAFECO, FIRST NATIONAL, and LIBERTY have not paid the sum of $3,101,486.67,

nor any portion thereof.

5 of 7
 

Case 7:19-cy- _ i
(FILED: SULLIVAN COUNT OTEK OST TET 2OLS OST Be pM P29 © ObRBEx no. z2019-1876

NYSCEF ‘DOC. NO. 2 : . . . RECEIVED NYSCEF: 09/12/2019

AS AND FOR A CAUSE OF ACTION AGAINST SAFECO, FIRST NATIONAL, AND LIBERTY
30. Plaintiff repeats and re-alleges each and every all gation stated and contained in paragraphs
numbered “1” through “29”. of the complaint as if same were set forth full and i in their entirety herein.. |
31. SAFECO, FIRST NATIONAL, and LIBERTY have failed to pay the Commissioner the
amount demanded, $3,101,486.67, or any part thereof, , a
32. SAFECO, FIRST NATIONAL, and LIBERTY are cg under Bond Number 6334836

to pay the Commissioner the sum of $3,101,486.67.

WHEREFORE, plaintiff demands judgment on’ the Cause of Action -against
SAFECO, FIRST NATIONAL, and LIBERTY in the amount of $3,101,486.67, together with

interest and the costs'of this action, and for any further relief this court deems just and proper.

Dated: September 12, 2019
New York, New York

LETITIA JAMES
Attorney General of the State of New York -
Attorney for Plaintiff .
28 Liberty Street
New York, New York 10005
(212) 416 ~ 8662
 jeremy.pfetsgh@ag ny.gov

  

sistant Attorney General

6 of 7
 

Case 7:19-cv-09542. Docum Pa e 7 Of
(FILED: SULLIVAN COUNTY CLERK 0877372079 : 85: Be pi 9° 7 OlrBex no. 22019-1876

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 09/12/2019
VERIFICATION —

STATE OF NEW YORK _)

COUNTY OF NEW YORK )

JEREMY PFETSCH, being duly sworn, deposes and says:

That J am an Assistant Attorney General of the State of New York, attorneys for ROBERTA
REARDON, Commissioner of Labor of the State of New York, and am duly authorized to make this
yerification. The principal place of business of ROBERTA REARDON, Commissioner of Labor of the
State of New York is Albany County, New York. |

That I have read the foregoing Verified Complaint and know the conténts thereof and that the same
is true to my knowledge, except as to those matters therein stated to be alleged on information and belief,

as to those matters I believe them to be true.

 

- Sworn to before me this
eptember, 2019

  

GARY LEIBOWITZ
Notary Public - State of New York
No. 02LE5015510.
Qualified in Kings County
My Commission Explres o7n202 4 ef

7 of 7
 

 

(FILED: . SULLIVAN CO wh ; Page 8 Ofn®@x no. E2019-1876
NYSCEF DOC. NO. 3 RECEIVED NYSCEF: 09/12/2019

‘EXHIBIT A

 

FILED IN SULLIVAN COUNTY CLERKS OFFICE 9/12/2019
 

RECEIVED NYSCEPF:

Case 7:19-cv-09542-  Dacium = i Page 9 of.
(FILED: SULLIVAN COUNTY CLERK 05/12 72613 Os:56 EM d 1NBEx No. 22019-1876
NYSCEF DOC. NO. 3 09/12/2019
PAGE 12/15

Tee IN
. ee | "Bond #6334836
Approved as to form by STATE OF NEW YORK Comptroiier's Form
Attorney-General . ener are (See. 137)
August 26,1964 * LABOR AND MATERIAL BOND Store Finance Law
_Koown al pessoni by these presents, thet
8617 Thid Aveune .,
Brockiys NY 1209

hereinafter called the *PRINCIPAL") andthe First National Insurance Comapny of America

a corporation created and existing under the laws of the State of WA

having its principal office in the city of Seattle
(hereinafter called the "“SURETY"), ere held and family bound unto the people of the Stete of New York, (aereinafter

called the "STATE"), in-the fall and just sum of TWO MILLION FOUR HUNDRED ELEVEN THOUSAND |
($2,41},000.00) Dollars pood and lawfu! money of ihe United Sistes of America, for the peyment of which said sun of
money, well end truly to be made and done, the caid PRINCIPAL binds iteelf, it successors and assigns, and tho

sai SURETY binds ltvelf, ite successors and assigns jointly and severally, firmly by these presents:

Signed, sealed and dated this ‘April 29, 20 05. AD.

WHERSAS, ed PRINCIPAL hs entered ino x ein writen cont wi the

" Deparment of Cosrectional Serviece
Provide EPDM Roof System, Building Nos. 1-5 «nd 8-19, Sulllvan CF, 325 Riverside Drive, P. 0, Box AG, Pallsburg,

NEW YORK, Project No, 42683C dated February 17, 2005 and. Addendum No. ] 1 ated Agri 08, 2005, Addendum No.
_ 2 dated April 13, 2008, Addendum No. 3 dated April 21, 2005.
‘NOW, THEREFORE, THE CONDITION OF THIS OBLIGATION 18 SUCH, that if the said Principal ehall

proupdy pay all moaeys duc to all persons furnishing tabor or materials to him or his subcomtractors in the
prosesction of the wrk pravided for in said contract, hen Quis obligation shal} bo void, otfcrwise bo remain in fall

. force and effect;
_ Provided, however, that the Comptrole of he State of New York having required the sit Peacpel to forth
" this bond in order to comply with the provisions of Section 137 of the State Finance Jaw, all rights and remadies on
this bond shall inure solely to such persons anu shall be determined in secordance with the provisions, conditions
and limitations of said Section to the same extent as if they were copied at length bevels; and : oo

‘. Further, provided, thatthe place of tral of any’scton en this bond shall bef the county fo which the said
contrast waa ta be performed, or if sald costract was to be posformed in more than ons county, then in any sack
county, and nx clsewhere,

RECEIVED .
NYS. DEPT. OF LABOR

Pen O65
SEP 07 2010

BUREAU OF PUBLIC WORK
Case 7:19-cv-09542 Document 1-2 piled eae Page 10 of, 20x NO. £2019-1876

(FILED: SULLIVAN COUNTY CLERK 09/12/2019 :
NYSCEF ROC. NO. 3 "RECEIVED NYSCEF: 09/12/2019

 

 
 
 

 

 

 

 

a Soret ee bene PAGE 13/15
IN TESTIMONY WHEREOF, tho seid PRINCIPAL has hereunto eet his(ber, their, its) hand
sod aca] and tho said Surety bas caused this instrument to be signed by its Attorney-mm-Fact and ie ’
orate seal to here fixed, the de RECEIVED a
| corp | to hereunto a: , the dey and year first above written. . . NYS. DEPT. OF LABOR
Signed, sealed and delivered froma OGS
in the presence of a SEP 07 2010
Corporate seal VK
of Principal of C (S.J BUREAU OF PUBLIC WORK
{LSJ .
[L.S.}
Principal
pies National Insurance Co. of Company
erica :
of PO Box 34526, Seattle, WA 98124
(Corporate seal pL) Leap oltre
of Surety Co. ) Attomey-in-Fact J. Hayward

Witness

 

v.

 

(Acknowledgo of bond by contractor. if not a corporation)

STATE OF NEW YORK
COUNTY OF Lena 88
On this dayof 20, before me the”
undersigned, a Notery Public in and for said State, personally appcared ‘
Personally known of proved to me on the basis of satisthetory evidence to be the individual(s) whose

 

peme(s) is (are) subsoribed to this instrament and acknowledged to me that bo/ebcAbry executed
the same in his/bee/their capacity(ies), and that by his/her/their signamure(s) on the instrument,
(check one) __._. the individual(s), or__ tbe person upon behlf of which the individual(s) acted,

executed the instrument.

 

Notery Public County
Page 11 Ofnt ex NO. E2019-1876
RECEIVED NYSCEF: 09/12/2019

Case 7:19-cv-09542? Document1.2 Fil
(FILED: SULLIVAN COUNTY CLERK 09/12/2019 35

NYSCEF DOC. NO. 3

. ‘ Bond #6334836
By S A F E Cc oO ' POWER , FURST NATIONAL INSURANCE COMPANY OF AMERICE

. OF ATTORNEY PO BOX 34526
_ FIRST NATIONAL SURETY ‘ / SEATTLE, WA 98124-1825
PO BOX 34526

KNOW ALL BY THESE PRESENTS: .

Thal FIRST NATIONAL INSURANGE COMPANY OF AMERICA, 8 Washington corporation, does hereby appoint :
see eceueese eerevewersGER ALDINE L, LONGO; LINDA VERSELLI: JOHN C, WAGNER; LINDA J. HAYWARD, CAROL A. SELACHETKA, BRADLEY HAYWARD,
« * PUGET HOSES DEE TESEETE FOE ERECESES

oeve

MICHAEL S. LONGO; ROBERT J, MCMILLAN Farmington, Connecticut**** ’

° ve

As true and lawful attomey(s}in-fact, with full authority to execute on behal! of the company fidgilty and surety bonds or undertakings and other documents of a
‘sitilar character issued by the company in the course of its business, and lo bind FIRST NATIONAL INSURANCE COMPANY OF AMERICA thereby as fully as

if such instrumants-had been duly executed by its regutarly elected officers at its home office. .
IN WITNESS WHEREOF, FIRST NATIONAL INSURANCE COMPANY OF AMERICA has executed and attested these presents

e

this 9th . - dayof December » 2004 .

. . . . ~ ; . é , “
CHRISTINE MEAD, SECRETARY . : "MIKE MOGAVICK, PRESIDENT

CERTIFICATE
Extract from the By-Laws of FIRST NATIONAL INSURANCE COMPANY OF AMERICA:

’ “Article V, Section 13, - FIDELITY ANO SURETY BONDS ... the Presidert, any Vice President, the Secretary, and any Assistant Vice President appointed for that
purpose by the officer in charge of surety operations, shall each have authority to appoint individuals as attomeys-in-fact or under other appropriate titles with
authority to execute on behall of the company fidellly and surety bonds and other documents of similar character issuad by the company in the course of ks
business... On any instrument making or evidencing such eppointment, the signatures may be affixed by facsimile, On any instrument canfering such authority or

on any bond or undertaking of the company, the seal, or a facsimile thereof, may be impressed or affixed or In any other manner reproduced; provided, however,

that the geal shail nal be necessary to the vaildity of any such instrument or undertaking." . ‘
, Extract from 8 Resolution of the Board of Directors of

FIRST NATIONAL INSURANCE COMPANY OF AMERICA adopted July 28, 1970.

*On any certificate executed by the Secretary or an assistant sacretary of the Company setting oul,
(i) The provisions of Article V, Section 13 of the By-Laws, and
{i}, A copy of the power-of-attomey anpolnimert, executed pursuant thereto, and
(Iff} Certifying that sald power-of-attomey appointment Is in full foreg and eflect, - .
the signature of the cerlifying officer may be by facsimile, arxd the seal of the Company may be a facsimile thereof.”

|, Christine Mead, Secretary of FIRST NATIONAL INSURANCE COMPANY OF AMERICA, do hereby certify thal the foregoing extracts of the By-Laws and of a

" Resolution of ihe Goard of Directors of this corporation, and of a Power of Attomey issued pursuant thereto, are (rue and correct, and that both the By-Laws, the
.Resolution and the Power of Attomey are sill! In full force and effect, :

IN WITNESS WHEREOF, | have hereunto set my hand and affixed the facsimite seal of seid corporation

this 29th __. __gayof April . 2005

EIVED CAM 2.2.6]
Nive DEFT OF LABOR

 

fr O6s ‘CHRISTINE MEAD, SECRETARY
SEP 07 2010
S+1O6B/PNEF 7198 | BUREAU OF PUBLIC WORK © A registred trademark of SAFECO Garporation

{zmarz004 PDF,
Case. 7:19-cv-09542. Document 1-2 Filed 10/16/19 Page 12
(FILED: SULLIVAN COUNTY CLERK 09/12/2019. 03: 56. PM) g OfnBex NO. E2019-1876
NYSCEF DOC. NO. 3 . So : RECEIVED NYSCEF: 09/12/2019

 

ns moves PAGE 14/15
- . rev ae OF LABOR
. . , fawn OG.
(Atinowledgement of bond by contractor, if corporation) SEP.07 2010
STATE of NEW YORK OY oe
34s. BUREAU OF PUBLIC WORK
Coanty of (NGS , .
Onthis_ Znel day of MAL 20. 35, before me pervanally
Richa. d Macony | to me known, who being by |

 

came
me duly swom, did depose and say that, ho resides i :
FIAWA abel AT ste be ia the
fled of the 4 ff the corporation
deteribod in and which cxeouted the foregoing instrument that __ he knew the scal of safd corporation, that the seal
affixed to said instrament was such corporate seal; cut ic was affixed by order of the Board of Directors of said

corporation, and that ___he signed his/her wame thereto by like order.

 

   

 

    

‘No buds
Qualifled\in gin se County
Gommigsion Expires. duno ¥ ? ood

 

(Acknowledgement of bond by Surety Company)

 

 

 

 

STATE of NEROXRBE CT ).
"$e.
Coustyeof Hartford ).
On this 29th day of. April 2005 , before me persouslly
came —sLinda J. Hayward” to roe known, who being by
me duly sworn, did depose ma phat he vesides a _
Bristol, 3 teat 5 be is the Attorney in Pact
the corporstion deseribed in and which executed the foregoing

sie Bizet Witionst the 5
instrumeatt; that 8 he knew the seal of said corporation, that the ses! affixed to guid instrument was auch corporate

seal; ust it wes affixed by onder of the Boerd of Directors of said corporation, and that _ She signed his/her name
thereto by like order, |

 

| LINDA VERSE
oo NOT. sacs Et
Case 7°19-cv-09542 Dacium aT ae Page 13 Of BQx NO. E2019-1876

(FILED: SULLIVAN COUNTY CLERK 09/4
NYSCEF DOC. NO. 3 . RECEIVED NYSCEF: 09/12/2019
. an PAGE 15/15"

 

 

 

 

‘STATE OF NEW YORK
I hereby approve the foregoing contract and band as to form and manner
of execution.
| Dated —
Atormzy General
STATE OF NEW YORK
Vey appron the frogaog coat nd bed fo fom zd mame
_ of execution and eufficioney of sureti¢s,
Dated. -
Comptrolier

RECEIVED
NLY.S. DEPT. OF LABOR

" Fae OGS
SEP 07 2010

BUREAU OF PUBLIC WORK
 

 

(FILED: SULLIVAN COUNTY _ Page 14 ainB@x No. £2019-1876
NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 09/12/2019

-EXHIBITB

 

|FILED IN SULLIVAN COUNTY CLERKS OFFICE 9/12/2019

 
 

Case. 7:19-cy-0954
(FILED: SULLIVAN COUNTY CLERK 6371272019 “657 Be aM Page 15 Of tix NO. E2019-1876

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 09/12/2019

STATE OF NEW YORK: DEPARTMENT OF LABOR

 

 

Xx.
In the Matter of |
- _. DREAULT
V.M.K. Corp.; and RICHARD MACONE as officer REPORT
and/or shareholder of V.M.K. Corp.; . - . &
RECOMMENDATION
Prime Contractor,
and.
. Prevailing Rate Case
for a determination pursuant to Article 8 of the Labor Law No. 2007008786
- as to whether prevailing wages and supplements were paid _ Case ID: PW02 2009003056
to or provided for the laborers, workers and mechanics Chemung County
employed on a public work project for the
New York State Office of General Services.
; X
In the Matter of
. VMK. Corp.; and RICHARD MACONE as officer —
and/or shareholder of V.M.K. Corp,
. Prime Contractor, |
and
Prevailing Rate Case
for a determination pursuant to Article 8 of the Labor Law No. 2009002122 .
as to whether prevailing wages and supplements were paid Case ID: PW02 2009010909
to or provided for the laborers, workers and mechanics . Ulster County

employed on a public work project for the
Dormitory Authority ~ State of New York.

 
 

Case 7:19-cv-09542_ Docu = i P 16
(FILED: SULLIVAN COUNTY CLERK 09/12 TFOTS O37 Bea Mh age 16 fix NO. E2019-1876
NYSCEF DOC. NO. 4 ‘ . RECEIVED NYSCEF: 09/12/2019

 

In the Matter of |

V.M.K. Corp.; and RIEHARD MACONE as officer
and/or shareholder of V.M.K. Corp.;

Prime Contractor,

and
Prevailing Rate Case

for a determination pursuant to Article 8 of the Labor Law _ > No. 2007007635
as to whether prevailing wages and supplements were paid Case ID: PW02 2009007134
to or provided for the laborers, workers and mechanics Orange County

employed on a public work project for the ,
New York State Office of General Services.

 

In the Matter of

V.M.K. Corp.; and RICHARD MACONE as officer
and/or shareholder of V.M.K. Corp.;

Prime Contractor,

and
oo Prevailing Rate Case
for a determination pursuant to Article 8 ofthe Labor Law No. 0407615
as to whether prevailing wages and supplements were paid Case ID: PW02 2009006631
to or provided for the laborers, workers and mechanics Sullivan County
employed on a public work project for the
New York State Office of General Services.

 

To: Honorable Roberta Reardon
Commissioner of Labor
State of New York

_ Pursuant to a Notice of Hearing issued on June 12, 2017, a hearing was held on August
14, 2017 in Albany, New York and by videoconference with Glendale, New York. The purpose

of the hearing was to provide all parties an opportunity to be heard on the issues raised in the
NYSCEF DOC. NO. 4

   

Page 17 Of Bx NO. E2019-1876
RECEIVED NYSCEF: 09/12/2019

SULLIVAN COUNTY

 

CLERK 09/12/2019 03:56 P

Notice of Hearing and to establish a record from which the Hearing Officer could prepare this
Report and Recommendation for the Commissioner of Labor.

The hearing concemed an investigation conducted by the Bureau of Public Work
("Bureau") of the New York State Department of Labor ("Department") into whether V.M.K.
Corp. (“V.M.K. Corp.”, “Respondent”) complied with the requirements of Labor Law article 8
(§§ 220 et seq.) in the performance of public work contracts involving four projects, to wit:
furnishing labor, tools, and equipment necessary for roofing construction work at the Elmira
Correctional Facility located in Chemung County, New York (PRC No. 2007008786) (“Project
No. 1”) for New York State Office of General Services (“Department of J urisdiction 1”);
furnishing labor, tools, and equipment necessary for the College/Shango Hall roof removal and
installation of a new single ply membrane roof system located in Ulster County, New York (PRC
No. 2009002122) (“Project No. 2”) for Dormitory Authority ~ State of New York (“DASNY”,
“Department of Jurisdiction 2”); furnishing labor, tools, and equipment necessary for the roof
replacement at Mid-Orange Correctional Facility located in Orange County, New York (PRC

. No. 2007007635) (“Project No. 3”) for New York State Office of General Services (“Department
of Jurisdiction 3”); and furnishing labor, tools, and equipment necessary for the EPDM Roof.
System at the Sullivan Correctional Facility located in Sullivan County, New York (PRC No. |
0407615) (“Proj ect No, 4”) for New York State Office of General Services (“Department of
Jurisdiction 4”) . | |

HEARING OFFICER

John Scott was designated as Hearing Officer and conducted the hearing in this matter.

APPEARANCES

The Bureau was represented by Department Counsel, Pico Ben-Amotz,

(Larissa Bates, Senior Attorney, of Counsel) |

There was no appearance made by, or on behalf of V.M.K. Corp.

FINDINGS AND CONCLUSIONS

- On June 19, 2017, the Department duly served a copy of the Notice of Hearing on
V.M.K. Corp., via regular and certified mail, return receipt requested (Hearing Officer Ex. 2).
GILED? SULLIVAN COUNTY CLERK DS/iS 2019-63756 PM =CV- =2__F i Page 18
FILED: SULLIVAN COUNTY CLERK 09/12/2019 03:56 P “9 Ofvx no. #2019-1876

NYSCEF DOC. NO. 4 no . : . RECEIVED NYSCEF: 09/12/2019

The regular mail envelope was not returned to the Department. In addition, on mn July 13, 2017, the
_ Department personally served a copy of the Notice of Hearing on V.MK. Corp. by service on
. the New York State Department of State (Hearing Officer Ex. 4). The Notice of Hearing
scheduled a hearing on August 14, 2017 and required the Respondents to serve an Answer at

least 14 days in advance of the scheduled hearing,

V.MLK. Corp. failed to file an 1 Answer to the charges contained in the Notice of Hearing

or to appear at the hearing. As a consequence, V.M.K. Corp. is in default in this proceeding. .

The Notice of Hearing alleges that V.M.K. Corp. underpaid wages and supplements to its

. workers in all four projects.

At the hearing, the Department produced substantial and credible evidence, including the |
sworn testimony of the Bureau investigator and documents describing the underpayments, which

supported the Bureau’s charges that:
| Project No. 1

Project 1 was subject to Labor Law article 8; and

V.M.K. Corp. entered into a contract for Project 1 with Department of Jurisdiction 1; and

V.M.K. Corp. willfully underpaid $114,229.66 to its workers for the audit period weeks
ending 06/04/2008 to 10/28/2009; and

V.M.K. Corp. falsified its payroll records in connection with that willful underpayment;

and

Richard Macone is an officer. of V.M.K. Corp.; and
Richard Macone knowingly participated in the violation of Labor Law article 8.
| | Project No. 2
Project 2 was subject to Labor Law article 8; and
_V.M.K. Corp. entered into a contract for the Project 2 with Department of Jurisdiction 2;
and .

V.MK., Corp. willfully underpaid $147,797.49 to its workers for the audit period weeks
ending 06/24/2009 to 10/28/2009; and .
Case. 7:19-cyv-09542_ Document 1-2 Filed 10/16/19 Page 19 of 30,
(FILED: SULLIVAN COUNTY CLERK 09/12/2019 03:56 PM EX NO. E2019-1876

NYSCEF DOC. NO. 4 ' RECEIVED NYSCEF: 09/12/2019

V.MLK. Corp. falsified its payroll records in connection with that willful underpayment;

and
Richard Macone is an officer of V.M.K. Corp.; and
Richard Macone knowingly participated in the violation of Labor Law article 8.
Project No. 3
Project 3 was subject to Labor Law article 8; and
VMK. Corp. entered into a contract for the Project 3 with Department of Jurisdiction 3;
and -

‘V.MLK. Corp. willfully. underpaid $66,918.21 to its workers for the audit period weeks
ending 04/30/2008 to 09/17/2008; and .

V.M.K. Corp. falsified its payroll records in connection with that willful underpayment;

“and .
Richard Macone is an officer of VMK. Corp.; and
Richard Macone knowingly participated in the violation of Labor Law article 8.
| Proj ect No. 4
Project 4 was subject to Labor Law article 8; and .
V.M.K. Corp. entered into a contract for the Project 4 with Department of Jurisdiction 4;
and

V.M.K. Corp. willfully underpaid $809,332.85 to its workers for the audit period weeks
ending 05/03/2006 to 10/31/2007; and . Oo

V.M._K. Corp. falsified its payroll records in connection with that willful underpayment;
~ and .

Richard Macone is an officer of V.M.K. Corp.; and

Richard Macone knowingly participated in the violation of Labor Law article 8.
Case.7:19-cv-09542_ Document 1.2 Filed 10/16/19 Page 20 of a2,
(FILED: SULLIVAN COUNTY CLERK 09 12/2019 03:56 PM X NO. E2019-1876

NYSCEF DOC. NO. 4 ' RECEIVED NYSCEF: 09/12/2019

: General

The Department did not offer evidence establishing that Respondent was an experienced
public work contractor with a history of failures to pay prevailing wages. However, I will take
judicial notice that this case is just one of several cases decided by the Commissioner: of Labor
that involved Respondent’s willful failure to pay prevailing wages to its many employees on
public work projects. Furthermore, 1 find that Respondent’s failure to pay prevailing wages to the

_ multitude of employees in these four cases, when it knew all four projects were public work
projects, constituted serious violations of Labor Law article 8. Additionally, Respondent’s
falsification of the payroll documents is clearly a failure to comply with recordkeeping

‘requirements. Finally, Respondent’s failure to cooperate and participate in this hearing are
indicia of bad faith: I find the totality of the evidence sufficient to support the Department’s

request that the Commissioner assess a 25% civil penalty.

For the foregoing reasons, the findings, conclusions and determinations of the Bureau

should be sustained.

RECOMMENDATIONS

Based upon the default of the Respondent in answering or contesting the charges
contained in the Department’s Notice of Hearing, and upon the sworn and credible testimonial
and documentary evidence adduced at hearing in support of those charges, I recommend that the
Commissioner of Labor make the following determinations and orders in connection with the

issues raised in this case:

DETERMINE that V.M.K, Corp. underpaid its workers $1 14,229.66 on Project 1, PRC
No. 2007008786; and . :

DETERMINE that V. M. K, Corp. underpaid its workers $147,797.49 on Project 2, PRC
No. 2009002122; and

DETERMINE that V.M.LK. Corp. underpaid its workers $66,918.21 on Project 3, PRC
‘No. 2007007635; and

DETERMINE that V.M.K. Corp. underpaid its workers $809,332.85 on Project 4, PRC
No. 0407615; and .
 

Case 7:19-cv-0954 Page 21
(FILED: SULLIVAN COUNTY CLERK 9 3 712 72 O15 “63 Be BM g Chix No. 22019-1876

NYSCEF DOC. NO. 4 ’ RECEIVED NYSCEF: 09/12/2019

DETERMINE that V.M.K. Corp. is responsible for interest on the total underpayments in
‘these four projects at the statutorily mandated rate of 16% per annum from the date of
underpayment to the date of payment; and

DETERMINE that the failure of V. MLK. Corp. to pay the prevailing w wage or supplement

rates in these four projects was a “willful” violation of Labor Law article 8; and

DETERMINE that the willful violation of VMK. Corp. in all four projects involved the

falsification of payroll records under Labor Law article 8; and
DETERMINE that Richard Macone is an officer of Vv. M.K. Corp.; and

DETERMINE that Richard Macone knowingly participated i in the violation of Labor Law
article 8 in all four projects; and

. DETERMINE that V.M.K. Corp. be assessed a civil penalty in the Department’s

requested amount of 25% of the underpayment and interest due in each of the four projects; and

ORDER that the Bureau compute the total amount due (underpayments of $114,229.66 in
Project 1, $147, 797.49 in Project 2, $66,918.21 in Project 3, and $809,332.85 in Project 4,
interest at 16% from date of underpayment and 25% civil penal ty); and

ORDER that upon the Bureau’s notification, V.M.K. Corp. shall immediately remit
payment of the total amount due, made payable to the Commissioner of Labor, to the Bureau at:
State Office Building, 44 Hawley Street, Room 908, Binghamton, NY 13901; and

ORDER that the Bureau compute and pay the appropriate amount due for each employee
"in each of the four Projects, and that any balance of the total amount due shall be forwarded for

deposit to the New York State Treasury.

Dated: September 12, 2018 ~ Respectfully submitted,
_ Albany, New York An ene

 

John Scott, Hearing Officer
FILED: SULLIVAN’€¢ arpa aOR AouTTeS tea tectéeka Page 22 aiB&x No. £2019-1876
NYSCEF DOC. NO. 5 a , ” _ RECEIVED NYSCEF: 09/12/2019

 

 

EXHIBIT C

 

[FILED IN SULLIVAN COUNTY CLERKS OFFICE 9/12/2019

 
Case 7:19-cv-0 Page 23
(FILED: SULLIVAN COUNTY CLERK CSIs B019~ 03: 56 PM 9 Chix no. n2019-1876

NYSCEF DOC. NO. 5

STATE-OF NEW YORK: DEPARTMENT OF LABOR

 

-In the Matter of

V.M. K. Corp.; and RICHARD MACONE as officer
and/or shareholder of V.M.K. Corp.;

Prime Contractor,
and

for a determination pursuant to Article 8 of the Labor Law
as to whether prevailing wages and supplements were paid
to or provided for the laborers, workers and mechanics
employed on a public work project for the ,
New York State Office of General Services.

 

In the Matter of

V.M.K, Comp: and RICHARD MACONE as officer
and/or shareholder of V.M.K. Corp.;.

Prime Contractor,
and

for a determination pursuant to Article 8 of the Labor Law

as to whether prevailing wages and supplements were paid .

to or provided for the laborers, workers and mechanics
employed on a public work project for the’
Dormitory Authority — State of New York.

 

x

’ RECEIVED NYSCEF: 09/12/2019

DETERMINATION
&
ORDER

Prevailing Rate Case

No. 2007008786
Case ID: PW02 2009003056
Chemung County

Prevailing Rate Case

No. 2009002122

Case ID: PW02 2009010909
Ulster County

- Determination & Order Page 1 of 3
Page 240
(FILED: SULLIVAN COUNTY CLERK 03/12 /2013- 03:56 PM 9 fix NO. E2019-1876

NYSCEF DOC.

NO. 5 RECEIVED NYSCEF: 09/12/2019

 

In the Matter of

"VMK. Corp,; and RICHARD MACONE as officer

and/or shareholder of V.M.K. Corp.;

Prime Contractor,

and
co Co on Prevailing Rate Case
_ for a determination pursuant to Article 8 of the Labor Law No. 2007007635
as to whether prevailing wages and supplements were paid Case ID: PW02 2009007134
to or provided for the laborers, workers and mechanics Orange County

employed on a public work project-for the

New York State Office of General Services.

4

 

In the Matter of —

V.M.K. Corp.; and RICHARD MACONE as officer
and/or shareholder of V.M.K. Corp.;

‘Prime Contractor,
and. :

oo . Prevailing Rate Case

for a determination pursuant to Article 8 of the Labor Law No. 0407615 .

as to whether prevailing wages and supplements were paid Case ID: PW02 2009006631

to or provided for the laborers, workers and mechanics Sullivan County

employed on a‘public work project for the
New York State Office of General Services.

 

- WHEREAS a hearing was held in the above-captioned matter; and
WHEREAS the Hearing Officer submitted the annexed Report & Recommendation dated
September 12, 2018: |

NOW, upon review of the entire record, and upon reading the Hearing Officer’s * Report &

Recommendation, and due deliberation having been had thereon, it is

Determination & Order Pape 2 of 3
  
 

Case 7:19-cv-09542 Document 1-2 Fil
FILED: SULLIVAN COUNTY CLERK 09/12/2019 03: 56 PM
NYSCEF boc. _NO. 5 . , RECEIVED NYSCEF: 09/12/2019

Page 25 of 3

 
 

1 a0. NO. £2019-1876

ORDERED that the Hearing Officer’s findings of fact and conclusions of law be, and |
hereby are, adopted; and it is further ORDERED that the Hearing Officer’s recommended
determinations and orders be, and hereby are, adopted, and they shall constitute the final

- Determination & Order of the Commissioner of Labor as s if fully set forth herein.

Dated: September Ly 2018 — Bho: “dl

Albany, New York Roberta Reardon,
- Commissioner of Labor
State of New York —

Determination & Order Page J of 3
Page 26 GinB@x no. £2019-1876
NYSCEF DOC. NO. 6 . . RECEIVED NYSCEF: 09/12/2019

 

 

EXHIBIT D ©

 

|FILED IN SULLIVAN COUNTY CLERKS OFFICE 9/12/2019

 
Page 270
(FILED: SULLIVAN COUNTY CLERK SS ae 03:56 PM g fix no. 22019-1876

NYSCEF DOC. NO. 6 . ; RECEIVED NYSCEF: 09/12/2019

STATE OF NEW YORK: DEPARTMENT OF LABOR

 

 

xX
In the Matter of
V.M.K. Corp.; and RICHARD MACONE as officer ; OF
and/or shareholder of V.M.K. Corp, a. FILING
Prime Contractor, | |
and
. Prevailing Rate Case
for a determination pursuant to Article 8 ofthe Labor Law No. 2007008786 |
as to whether prevailing wages and supplements were paid . Case ID: PW02 2009003056 -
to or provided for the laborers, workers and mechanics _ Chemung County
employed on a public work project for the .
' New York State Office of General Services.
aK
In the Matter of
V.MK. Corp.; and RICHARD MACONE as officer
and/or shareholder of V.M.K. Corp.;
Prime Contractor,
and
Prevailing Rate Case
for a determination pursuant to Article 8 of the Labor Law No. 2009002122
as to whether prevailing wages and supplements were paid Case ID: PW02 2009010909
to or provided for the laborers, workers and mechanics "Ulster County
employed on a public work project for the
Dormitory Authority — State of New York:

 

Notice of Filing, Page | of 4
19-cy- E I Page 28
(FILED: SULLIVAN COUNTY CLERK 09/12/2019 03:56 PM Chix no. 22019-1876

NYSCEF DOC. NO. 6 RECEIVED NYSCEF: 09/12/2019

 

_In the Matter of

V.M.K. Corp.; and RICHARD MACONE as officer
_ and/or shareholder of V.M.K. Corp.; _

Prime Contractor,

and oy
Prevailing Rate Case
for a determination pursuant to Article 8 of the Labor Law No. 2007007635
as to whether prevailing wages and supplements were paid Case ID: PW02 2009007 134
to or provided for the laborers, workers and mechanics Orange County .

' employed on a public work project for the
New York State Office of General Services.

 

In the Matter of

V.M.K. Corp.; and RICHARD MACONE as officer
and/or shareholder of V.M.K. Corp.;

Prime Contractor,

‘and
~ Prevailing Rate Case
for a determination pursuant to Article 8 of the Labor Law No. 0407615
as to whether prevailing wages and supplements were paid Case ID: PW02 2009006631
~ to or provided for the laborers, workers and mechanics Sullivan County
employed on a public work project for the ,
New York State Office of General Services.

 

"PLEASE TAKE NOTICE that annexed hereto are true copies of the final Determination
& Order and the Report & Recommendation duly filed in the Office of the Commissioner of
Labor on September 25, 2018.

Notice of Filing Page 2 of 4
NYSCEF DOC. NO. 6

Case 7:19-cv-0954? Doctument 1-2 FE
(FILED: SULLIVAN COUNTY CLERK 09/12 T2015

SM Page 29 OL aex NO. E2019-1876

. RECEIVED NYSCEF:

Labor Law § 220 (8) provides that any. party aggrieved by this Determination & Order

may, pursuant to Article 78 of the Civil Practice Law and Rules, commence a proceeding for

review directly i in the Appellate Division of the Supreme Court within 30 days f from this Notice
of Filing.

Dated:

     

September 25, 2018
Albany, New York

CERTIFIED MAIL RETURN RECEIPET RE

 

Jerome A. Tracy, Hearing Officer
NYSDOL Office of Administrative Adjudication
SOB Campus Bldg 12 Room 266C

Albany NY 12240

& FIRST-CLASS MAIL

TO:

V.M.K. Corp.
8617 Third Avenue
Brooklyn, New York 11209

V.MX. Corp.
74 85th Street
Brooklyn, New York 11209

Richard Macone

V.M.K. Corp.

8617 Third Avenue
Brooklyn, New York 11209

Richard Macone
V.M.K. Corp.
74 85th Street

~ Brooklyn, New York 11209 .

VIA FIRST-CLASS MAIL

NYS Office of General Services
Corning Tower — 35" Floor
Albany, New York 12242

Dormitory Authority ~ State of New York
915 Broadway
Albany, New York 12207

UESTED

Notice of Filing Page 3 of 4

09/12/2019
Case 7:19-cv-09542 Document 1-2. Filed 10/16/19 P 3
(FILED: SULLIVAN COUNTY CLERK 09/12/2019 03:56 PM age 30 obiiix no. 2019-1876

NYSCEF DOC. NO. 6 RECEIVED NYSCEF: 09/12/2019

VIA EMAIL

James Rogers, Deputy Commissioner of Labor
for Business and Labor Affairs

Christopher Alund, Director Bureau of Public Work
Jonathan Jones, Supervising Public Work Investigator . |

Jerome Tracy, Hearing Officer
Administrative Adjudication Unit

John Scott, Hearing Officer
' Administrative Adjudication

Pico Ben-Amotz, General Counsel '
Larissa Bates, Senior Attorncy, of Counsel

Notice of Filing Page 4 of 4
